    1
        Je e P a er         3 77                                                      n ra le ar J e t n
        J a er aldr dge te                                                            a ter 13
         e le D      le er    4 15                                                   ear ng    at n a   a
    3      ue e aldr dge te                                                          ear ng Date 1    1
        AL RI E ITE LL                                                               ear ng     e 1 P
    4     e gden u ld ng                                                             e n e Date 1 15 1
         311    3 t t te 1
    5     er er land        4
         ele   ne 4 5 44 471

        M        A
    7   4375 Jutland Dr             e       u te
        P         17 33
          an D eg                 177 33
          ele   ne 5              75 7
         a      le 1             5 13 5

1           tt rne        r   ant
                     nan al er e a D                         n         r t ederal
11          an         l r da
1                                                     U ITE        TATE             A         RU TC COURT
13                               E TER                  I TRICT OF              A        I      TO         TACOMA I I IO
14          n re                                                                              17 441             J
15                                               P           and                             a ter 13
                                            P
1                                                                                    MOTIO FOR RELIEF FROM
                                                                                     AUTOMATIC TA
17                              De t r
1
                               nan al er                e aD           n            r t ederal          an             l r da           ant         e
1
        t           urt     r an rder ter             nat ng t e aut       at       ta         11                3      a a t t e real r        ert
                                                                                                                                 1
        l ated at 4              ar             unt     e     elt n        a    ngt n            5 4 t e Pr              ert                  t n
1
            u      rted       t e           e     randu               nt and aut              rte          ted       ere n t e de larat n        led

                n urrentl     ere       t       and t e re rd urrentl               e re t e         urt
3
                                        I             FACTUAL A                 ROCE URAL UMMAR
4
                      n ra          ut Jul 13                    a n        Par er                  arlene       Par er              tt rne   n a t
5
        1
                      t n all n t n t tute a a er t e t                     n art         r g t t re e e er e ur uant t ed           P 4
          ade a       l a le t t     r eed ng    ed     an r               P 7 4         n t t tand ng ldr dge P te    P    art  at n n
7       t     r      eed ng       re er t e t n art d e n                  t aut r        e ldr dge P te   P e t er e re l r       l edl
        t r ug         ldr dge P te   P    art at n n t    r                 eed ng      t a t a t agent r ur e          er e under ed
            an      r P 7 4

        MOTIO FOR RELIEF FROM AUTOMATIC TA                                                                                  AL RI      E ITE LL
                                                                                                                        4375 Jutland Dr e P     17 33
        Page 1                                                                                                               an D eg        177 33
                                                                                                                              ele   ne 4 5 44 471
    1                rr        er           e e uted a r                          r n te n t e r n                      al u                 143 355             t e        te

                            a           ade a a le t Pen n ula                                         un t      ederal           red t      n n          ee De larat n n

    3        u        rt                    t n         r el e r                   ut       at     ta          De larat n               E            A

    4                           e           te          e ured              a re rded Deed                     ru t t e Deed                    ru t       en u         er ng t e

    5    Pr          ert            S           De larat n E                                    e Pr     ert        legall de r ed a                      ll
                                            4                  1 P                                                        DD
                                                D D                                         P             P               3                     D
    7
             S       id

                            n                   e     er 3     17 De t r                          en ed t               ae             l ng a       luntar       et t n under

1                a ter 13                   t e an ru t                      de

11                              de ault e               t under t e                   an     r a lure t             a e a              ent due and              ng under t e

1                te and Deed                          ru t S           De larat n

13                                              ugu t              1    t e           t et t n a               ent due under t e                    an are a       ll

14                                                                                              A ME T
                                                                                                                                                          T
15                                                      A
                                                        1 11                               71          1 t       1 1                                       4 3
1                                                                                                              L ss S s            s                       3 7
17                                  T                                                                    A
1            S       De larat n
1                           n add t nal a                      ent           ll         e due n e te                    er 1        1       and a         ent     ll      nt nue

         t                e due n t e 1 t da                           ea             nt unt l t e             an        a d n ull S                De larat n
1                               e urrent                    t et t n a                ent        due n t e a             unt            1 11                            13 5

             r rn               al and ntere t and 3                              4         rt ee r                 a     ent
3                                                   ugu t               1         t e t tal a            unt            ed under t e                 te         a r         atel
4            1 3           7            3
                                                S     De larat n
5
                 e         te and Deed                  ru t are       lle t el re erred t              ere n a t e          an

         3
               e a unt re eren ed ere n are a r     at n     r ur e       t    t n nl and        uld n t e rel ed u n
7        t     a   and r re n tate t e an a ntere t and add t nal ad an e a        e due u e uent t t e l ng t e
              t n ntere ted art e an ta n an e a t a      and r re n tate ent u te      nta t ng      ant under gned
             un el

        MOTIO FOR RELIEF FROM AUTOMATIC TA                                                                                                      AL RI      E ITE LL
                                                                                                                                            4375 Jutland Dr e P     17 33
        Page                                                                                                                                     an D eg        177 33
                                                                                                                                                  ele   ne 4 5 44 471
    1                     t e date              t              t n n             re l ure r eed ng               a e een              en ed aga n t

        t e Pr     ert

    3

    4                                                         II          LE AL AR UME T

    5   A        MO A T I E TITLE                                         TO RELIEF FROM T E AUTOMATIC                                              TA
                  UR UA T TO U C
                   e t n3             d 1           r       de         n ert nent art
    7
                   d          n re ue t      a art n ntere t and a ter n t e and a ear ng t e urt
                              all grant rel e r    t e ta r ded under u e t n a         t    e t n
                             u a        ter nat ng annull ng    d ng r nd t n ng u         ta

                              1                         s     n lud ng t e la     ade uate r te t n                            an ntere t n
1                                         r    ert             u    art n ntere t

11      11               3        d 1 e                 a      added        au e n lude a de t r la                       e ut       na r       ert      a

1       de t r         a lure t           a e               t et t n             rtgage     a    ent        and nade uate            r te t n            a

13       red t r       ntere t n t e r                  ert                 is              43        t     r     P1       5

14               Pur uant t De t r                            a ter 13 Plan De t r are                      l gated t          a e all        t et t n

15       a    ent due and                     ng under t e                 te      De t r        a lure t tender               t et t n         rtgage

1        a    ent a deta led ere n                            n t tute       au e t ter          nate t e aut       at         ta     a ed u        nt e

17          reg ng            ant         ent tled t rel e r                    t e aut     at       ta    ur uant t 11                   3     d 1

1                MO A T I E TITLE                                         TO RELIEF FROM T E AUTOMATIC                                              TA
                  UR UA T TO U C
1
                   e t n3             d             r       de         n ert nent art

1                  d          n re ue t      a art n ntere t and a ter n t e and a ear ng t e urt
                              all grant rel e r    t e ta r ded under u e t n a         t    e t n
                             u a        ter nat ng annull ng    d ng r nd t n ng u         ta

3                             1               t re e t t a ta                     an a t aga n t r          ert under u e t n a
                                              t   e t n
4
                                                        t e de t r d e n t a e an e u t                    n u      r      ert      and
5
                                                        u        r ert           n t ne e ar t an e e t e re rgan at n


7       11               3        d                 r ur           e        e t n3          d             e ut      de ned a t e d eren e

         et een t e alue                  t e r             ert and                              s           i S                              745        d

        MOTIO FOR RELIEF FROM AUTOMATIC TA                                                                                  AL RI      E ITE LL
                                                                                                                        4375 Jutland Dr e P     17 33
        Page 3                                                                                                               an D eg        177 33
                                                                                                                              ele   ne 4 5 44 471
    1    11 4             t          r 1           4 e              a       added            e t n3          d         re le t             ngre         nal ntent t all

             red t r t                      ed atel                 r eed aga n t t e r                 ert            ere t e de t r a n e u t and t

    3    unne e ar t t e re rgan at n                                                                   d                         id         d                      i         d

    4    S        i                 d                         S                          s      s 5                5    1         an r           D al 1             e         a

    5    added

                                    ant            n r ed and el e e                          a ed n t e De t r                    rn an ru t                    edule t at
                                                                                                                                       4
    7    t e ar                   ar et alue                   t e Pr        ert         a     r        atel       14                        a ng nt a              unt all

         t e l en en u                          er ng t e Pr                ert and t e rea na le                           t a             ated        t t e ale             t e

         Pr        ert                    ant       a nta n t at De t r and r t e e tate e u t                                         n t e Pr         ert     a       ll

1                                           ar          ar et alue                                                                     14
                                            e
11                                                            ant
                                                           ru t Deed                                                                   1 3         7
                                                    t     ale                                                                           11
1                                               u t n t e Pr ert
13
                                   t ere           l ttle t n e u t                 n t e Pr          ert        r t e ene t                t e an ru t             e tate t e
14
         Pr        ert              n t ne e ar                      r an e e t e re rgan at n                           ere re                   ant       ent tled t rel e
15
             r        t e aut             at         ta           ur uant t 11                      3        d
1
                                                                                   III         CO CLU IO
17
                                  r all         t e rea n d                   u ed ere n                     ant        ent tled t rel e                r     t e aut         at
1
             ta           11                       3          a
1
                                    EREFORE                             ant re e t ull             ra          r an rder           t             urt
                          1                er          nat ng t e aut               at        ta        11                  3      a t all                     ant and an
1
             u e              r     ra          gn        t         r eed under a             l a le n n an ru t                   la        t en r e t re ed e t

                 re l e u            n and              ta n            e      n         t e Pr       ert
3
                                               a       ng t e 14 da                ta        re r ed               ule 4        1a 3               t e ederal           ule
4
             an ru t                Pr edure
5
                          3               Per          tt ng             ant t               er and r            de De t r              t        n r at n regard ng a

7        4
                      e      t e De t r                        edule          and D are             lle t el atta ed eret a E                               A and n r        rated
             ere n        re eren e


        MOTIO FOR RELIEF FROM AUTOMATIC TA                                                                                                      AL RI      E ITE LL
                                                                                                                                            4375 Jutland Dr e P     17 33
        Page 4                                                                                                                                   an D eg        177 33
                                                                                                                                                  ele   ne 4 5 44 471
    1        tent al      r earan e           gree ent             rt    ale deed n l eu l an                 d     at n      e nan e

         gree ent         r t er l an            r    ut l              t gat n agree ent and t enter nt              u     agree ent

    3        t De t r       t     ut urt er rder             t e        urt

    4             4        Per       tt ng           ant t re           er t rea na le att rne            ee and          t n urred n

    5    r e ut ng t e n tant                 t n       add ng t e e a          unt t t e ut tand ng alan e due under t e

             te a all      ed under a         l a le n n an ru t               la

    7             5             at        nd ng and e e t e de                 te t e        n er   n     t       a e t a a e under

        an      t er    a ter          tle 11        t e n ted tate             de and

                                rant ng         ant u         t er and urt er rel e a t e               urt dee      u t and r er

1                                                                             D D        P          P

11

1       Dated      e te     er 7          1
                                                                         J           P
13                                                                         tt rne        r     ant                nan al er      e    a
                                                                         D       n        r t ederal an             l r da
14

15

1

17

1

1



1



3

4

5



7



        MOTIO FOR RELIEF FROM AUTOMATIC TA                                                                    AL RI      E ITE LL
                                                                                                          4375 Jutland Dr e P     17 33
        Page 5                                                                                                 an D eg        177 33
                                                                                                                ele   ne 4 5 44 471
